Citation Nr: 0213002	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  02-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left eye 
disability.  

(The issue of entitlement to service connection for a left 
shoulder disability will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and a friend 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a December 1984 rating decision, the RO denied entitlement 
to service connection for a bilateral eye condition.  That 
month, the veteran was informed of this adverse 
determination, along with a notice of his appellate rights.  
No timely appeal was filed in the year following the issuance 
of that decision.  38 U.S.C.A. § 7105.  The Board notes that 
the August 2001 decision found that new and material evidence 
had not been presented to reopen the claim.  The January 2002 
statement of the case noted the 1984 denial, and reopened and 
adjudicated de novo the veteran's claim for service 
connection for a left eye disability.  However, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the veteran's 
claim, see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), and this issue is therefore properly framed as listed 
on the title page above.

A review of the record reveals that additional evidence in 
support of the veteran's claim was received at the Board in 
July 2002.  The veteran submitted this evidence without a 
waiver of RO consideration.  Prior to February 2002, the 
regulation in effect 38 C.F.R. § 20.1304(c), required that 
any additional evidence submitted by the appellant and 
accepted by the Board be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right was waived in writing or at a hearing.  
That regulation was subsequently amended, and the waiver 
provision eliminated, effective February 22, 2002.  See 67 
Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the Board may 
proceed with this appeal.

During his July 2002 hearing, the veteran raised the issue of 
entitlement to service connection for a right eye disability.  
This issue is referred to the RO for appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left shoulder 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision in December 1984 denied 
service connection for a bilateral eye condition, 
characterized as history of burns of the eyes.  

3.  Evidence received since the December 1984 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for a left eye disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  It is 
significant to point out, however, that as this claim was 
file in May 2001, the regulations are not applicable here.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the January 2002 statement of the case (SOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes private and VA treatment records, and reports of VA 
examinations.  In October 1984, the National Personnel 
Records Center forwarded the veteran's available service 
medical records, including his February 1980 discharge 
examination.  In a February 2002 statement, the veteran's 
Congressman indicated that a majority of the veteran's 
service medical records were lost by the Superior Court in 
California and, unfortunately, could not be reconstructed.  
It was noted that the Marine base where the veteran was 
stationed in California had provided VA with all of the 
service medical records they had for him.  In September 2001, 
the RO requested treatment records from Drs. Bitzer and 
Siepel; however, no records were received.  In correspondence 
dated in October 2001, the RO notified the veteran that 
evidence from Drs. Bitzer and Siepel had not been received 
and advised that he should attempt to obtain the information 
and submit it within 30 days.  In a statement received in 
November 2001, the veteran indicated that he attempted to 
obtain the records, but was unable to obtain any new 
information.  The veteran was provided the opportunity to 
present personal testimony at a videoconference hearing 
before the undersigned Member of the Board in July 2002.

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the January 2001 SOC, which not only 
explained in plain language what evidence was needed to 
substantiate the claim, it also explained what the essential 
contents of that evidence must be, and advised the veteran of 
both what VA would do to obtain evidence and what type of 
evidence he should submit on his own behalf.  Hence, the 
Board concludes that the correspondence discussed above 
demonstrates compliance with VA's notification requirements 
to the extent required by law.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran has pointed to no actions he believes need be taken.  
Therefore, there is no prejudice to the veteran in the Board 
proceeding to adjudicate the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

A review of the record reveals that the veteran's original 
claim for service connection for a bilateral eye condition 
was denied by the RO in December 1984.  That month, the 
veteran was advised of his procedural and appellate rights.  
The denial became final when he did not complete an appeal of 
the determination within one year of notice thereof.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the December 1984 
decision included service medical records and a report of VA 
examination in November 1984.  The service medical records 
were negative for complaint, treatment or diagnosis of an eye 
disability.  The February 1980 discharge examination noted 
that clinical evaluation of the eyes was normal, and visual 
acuity in the left eye was 20/25.  At the November 1984 VA 
examination, the veteran reported a burn to the left eye from 
a rifle shell.  The diagnosis was myopia.  The denial of the 
claim was based on the fact that the service medical records 
were negative for any treatment or diagnosis of an eye 
condition.  The RO noted that the discharge examination 
showed that the eyes were normal.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

The Board has reviewed the evidence that has been received 
since the December 1984 rating decision.  The Board notes 
that while all of the evidence is new the vast majority of it 
is not material because it does not contain any information 
regarding the left eye.  

The only evidence pertaining to the veteran's left eye 
consists of an April 2001 VA outpatient treatment record 
noting that the veteran had worn glasses since 1979 for 
distant vision difficulty, a report of private eye 
examination in August 2001 resulting in a diagnosis of myopia 
and hearing testimony in July 2002.  This evidence is also 
not material because it does not reflect any eye injury or 
condition in service that has produced a disorder for which 
service connection may be granted.  In this context, the 
veteran provided credible testimony concerning an eye injury 
in service.  Even presuming the events in service were 
precisely as the veteran describes them, the law still 
requires that the injury in service must have resulted in 
some disability recognizable under the laws administered by 
VA.  The record in 1984 as well as the record since that time 
demonstrates that the only current left eye disability is 
myopia.  By regulation, however, myopia is a form of 
refractive error and not a disease or injury for which 
service connection may be granted.  See 38 C.F.R. § 3.303(c).  
The Board would emphasize that it has no doubt about the 
veteran's good faith belief that his current eye disability 
is causally related to service.  That belief, however, is no 
born out by the medical evidence of record.

For these reasons, the Board finds that the additional 
evidence is not both new and material and the claim for 
service connection for a left eye disability is not reopened.  
As the claim is not reopened, the Board does not have to 
weigh the evidence for and against the claim on the merits.  
38 U.S.C.A. § 5107.  


ORDER

The veteran's application to reopen the claim for service 
connection for a left eye disability is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

